Citation Nr: 1738179	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO. 12-05 366	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease prior to November 12, 2002.

2. Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease from November 12, 2002, to January 5, 2005.

3. Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease on or after January 6, 2005.


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1995.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran initially requested a hearing before the Board at the RO in his February 2012 substantive appeal; however, he later clarified that he no longer wanted a hearing in a June 2016 written statement. Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

In July 2016, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDING OF FACT

On March 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

On March 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested. The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


